Matter of Fatima K. v Ousmane F. (2018 NY Slip Op 08431)





Matter of Fatima K. v Ousmane F.


2018 NY Slip Op 08431


Decided on December 11, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 11, 2018

Sweeny, J.P., Renwick, Mazzarelli, Oing, Moulton, JJ.


7836

[*1]In re Fatima K., Petitioner-Respondent,
vOusmane F., Respondent-Appellant.


Ethan J. Steward, New York, for appellant.
Law Offices of Randall S. Carmel, Jericho (Randall S. Carmel of counsel), for respondent.
Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), attorney for the children.

Appeal from order, Family Court, New York County (Gail A. Adams, Referee), entered on or about October 5, 2016, which granted petitioner mother sole legal and physical custody of the subject children, and granted respondent father liberal visitation, unanimously dismissed, without costs.
The court correctly considered the father's untimely appearance at the custody hearing, without explanation, and entered its order on default (see Matter of Nyree S. v Gregory C., 99 AD3d 561, 562 [1st Dept 2012], lv denied 20 NY3d 854 [2012]; Matter of Anita L. v Damon N., 54 AD3d 630, 631 [1st Dept 2008]). As the father did not avail himself of the opportunity to vacate his default, and no appeal lies from an order entered upon the aggrieved party's default, the appeal is dismissed (see CPLR 5511; Nyree S., 99 AD3d at 562).
We have considered the father's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 11, 2018
CLERK